internal_revenue_service number release date index number ----------------------------------------- --------------------------- ----------------------------- ------------------------------------- --------------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-143015-10 date march re ----------------------------------------------------------------------------------------- re ----------------------------------------------------------------------------------------- legend decedent spouse trust --------------------------------------- ------------------------------------- ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------- ------------------------------------------- trustee date date date date date date year year year year year year year year year year x y court --------------------------------------------------------------------------------------------------------- ----------------------------- ------------------- -------------------- --------------------------- -------------------- --------------------- ----------------- ------- ------- ------- ------- ------- ------- ------- -------- ------- ------- -- --- -------------------------------------------------------------------------------------------------- plr-143015-10 state state statute ----------------------------------------------- -------------------- dear ------------ this letter responds to a letter dated date from your authorized representative in which you request rulings concerning the generation-skipping_transfer gst tax consequences regarding the above-referenced trust facts decedent died on date survived by spouse who is now deceased decedent also was survived by x children only one of which is still living date is prior to date article fourth of decedent’s will provides for the creation of trust on the death of spouse article fourth provides that trust income is to be distributed to decedent’s issue in equal shares by right of representation with respect to distributions of principal article fourth provides the trustees shall convey transfer and deliver upon written request to each of my children discharged of all trust and without compensation therefor a parcel of land not exceeding y acres in area out of my farm located the location of each parcel to be entirely in the sole discretion of the trustees they however acceding to the wishes of each child so far as consistent with the best interests of the remaining farm and in any event said trustees before executing and delivering such a conveyance and transfer shall be satisfied that such child has a genuine intention to erect a suitable residence upon the parcel to be conveyed within two years after such conveyance and may require such child to furnish a bond with sufficient surety as a guarantee that he or she will erect such a residence within two years after such conveyance or transfer other than some additional distributions of principal for education and professional schools_for certain children trust does not provide for distributions of principal trust is to terminate at the earlier of the date when no descendant of decedent is living or the expiration of twenty-one years after the death of the survivor of decedent’s descendants who were living at decedent’s death upon termination principal is to be distributed per stirpes to decedent’s then living descendants plr-143015-10 between year and year each child of decedent requested a parcel of land year through year span sec_25 years due to disagreements and uncertainties regarding the position or location of the parcels no parcels have ever been distributed from trust to any beneficiary following the last request in year litigation ensued over the next years and the following is a general summary given the passage of time some of decedent’s children died and the trustee was presented with the question of whether the issue of a deceased child had a right to claim their deceased parent’s parcel in year trustee filed a petition for instructions with court trustee sought clarification of the persons entitled to request a parcel and the proper procedure to identify parcels for distribution some of decedent’s adult descendants were represented by independent counsel and court appointed guardians ad litem to represent minor and unborn descendants and beneficiaries serving in the military by year three of decedent’s children were deceased in year court entered an order the year order the year order appears to construe certain trust terms approve a settlement among the parties and approve the sale of certain other real_estate held by trust but not part of the farm the year order was appealed by a beneficiary on the grounds that the beneficiary had not agreed to a settlement or that the settlement was not binding the appellate court remanded the case noting that oral agreements that settle litigation may be binding but that the court could not review the matter without evidence in the record on the issue on remand court issued findings_of_fact that all parties had agreed to a settlement and on date court issued a final judgment the year order the year order affirms the year order the year order instructs trustee as to the procedures to select and allocate parcels permits trustee to convey the parcels and provides that the children of each deceased child of decedent succeeds to the deceased child’s option after attempts over many years to implement the year order trustee concluded that the parties could not resolve the distribution of parcels under the procedures set forth in the year order therefore in year trustee filed a petition with court to modify the prior orders the petition generally requested that the prior orders be modified to permit beneficiaries the option of receiving a proportionate share of the proceeds from the sale of certain property rather than a specific parcel once again beneficiaries attempted negotiations with some beneficiaries retaining independent counsel while others participated in the discussions without counsel court appointed guardians ad litem to represent minor and unborn descendants and beneficiaries serving in the military at this point over descendants of decedent were living the negotiations continued through year plr-143015-10 in year after consulting with land use professionals trustee identified x parcels that could be allocated to trust beneficiaries however certain complications with the local municipality ensued regarding the proposed division and use of the farm trustee proposed a possible settlement allowing each family line to request either one of the sited parcels or cash in lieu of a parcel some beneficiaries objected to this proposal on date court held a status conference regarding the implementation of the year order as affirmed by the year order on date court issued an order the year order generally the year order eliminates the beneficiaries’ rights to any parcels and substitutes a distribution of cash and a note carrying interest at the applicable_federal_rate the amount to be distributed is determined by using the average per acre value of the farm to determine the amount representing the fair_market_value of a y-acre parcel on date a hearing was held in which several beneficiaries appeared some of whom made objections to the year order on date court issued its final order state statute provides that a person may appeal an order of the probate_court within days of the judgment more than days has passed since date and no trust_beneficiary or guardian ad litem filed an appeal trust is governed by the laws of state you represent that no distributions of principal have been made from trust and that there have been no additions to trust after date you request the following rulings the year order did not result in the loss of gst tax exempt status for any portion of trust the year order as entered pursuant to the final order that provides that each trust_beneficiary who has a right to request a parcel will instead receive a distribution in an amount equal to the fair_market_value of y acres of the farm will not result in the loss of gst tax exempt status for any portion of trust law and analysis sec_2601 imposes a tax on each generation-skipping_transfer section a of the tax_reform_act_of_1986 act provides that except as provided in b the gst tax applies to generation-skipping transfers made after date section b a of the act provides that the gst tax does not apply to transfers under a_trust that was irrevocable on date but only to the plr-143015-10 extent that the transfer is not made out of corpus added to the trust after date sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that a_trust qualifies for transitional rule relief from the provisions of chapter if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in a grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically providing otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purpose of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust plr-143015-10 trust was irrevocable on date it is represented that there have been no actual or constructive additions to trust after date accordingly trust is exempt from gst tax under sec_26_2601-1 in this case it is evident from the facts and representations that negotiations and litigation continued over a period exceeding years the year order resolved the issue regarding the identity of beneficiaries entitled to request a parcel after the death of a child of decedent however despite years of negotiations proposals and judgments from court the procedures and conditions regarding the distribution of parcels proved impractical to implement and were never satisfied the year order constitutes a settlement of bona_fide issues regarding the administration of trust and regarding the construction of the terms of trust we conclude that the year order was the product of arm’s length negotiations and represents a compromise that reflects the parties’ assessments of the relative strengths of the positions of the various parties and is within the range of reasonable outcomes under the governing instrument and the applicable state law further negotiations and litigation continued for many additional years before resulting in the final order that implements the year order the final order substitutes the distribution of cash or a note in lieu of a beneficiary’s right to a parcel the amount to be distributed is determined by using the average per acre value of the farm to determine the amount representing the fair_market_value of a y-acre parcel and any note carries interest at the applicable_federal_rate we conclude that this modification does not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the modification or extend the time for vesting of any beneficial_interest in trust beyond the period provided in trust accordingly based on the facts and representations we rule as follows the year order did not result in the loss of gst tax exempt status for any portion of trust the year order as entered pursuant to the final order that provides that each trust_beneficiary who has a right to request a parcel will instead receive a distribution in an amount equal to the fair_market_value of y acres of the farm will not result in the loss of gst tax exempt status for any portion of trust the rulings contained in this letter are based upon information submitted and representations made by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent plr-143015-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________________ james f hogan chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter ------------------------------------------------
